11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


In the interest of C.E.C.,                     * From the 70th District Court
K.E.V., and A.R.R., children                    of Ector County,
                                                 Trial Court No. A-3177-PC.

No. 11-14-00009-CV                             * June 5, 2014

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.